                 3:15-cr-30018-SEM-TSH # 66   Page 1 of 13
                                                                                  E-FILED
                                                Thursday, 26 November, 2020 11:45:20 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )      Case No. 15-cr-30018
                                       )
STEVEN JONES,                          )
                                       )
                Defendant.             )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Steven Jones’ Amended Motion

for Sentence Modification (d/e 62) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On June 1, 2016, Defendant entered an open plea of guilty to

one count each of Possession with Intent to Distribute

Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C), Carrying a Firearm During and In Relation to a Drug

Trafficking Crime in violation of 18 U.S.C. § 924(c)(1)(A)(i), and

Possession of a Firearm by a Controlled Substance User in violation


                              Page 1 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 2 of 13




of 18 U.S.C. § 922(g)(3) and 18 U.S.C. § 924(a)(2). On July 7, 2017,

the undersigned district judge sentenced Defendant to a total term

of 60 months and 1 day of imprisonment, consisting of 1 day on the

first and third counts to run concurrently with each other and 60

months on the second count to be served consecutively to the

sentence imposed on the first and third counts. Minute Entry, July

7, 2017; Judgment 3, d/e 50. A 3-year term of supervised release

was also imposed on each count to run concurrently with each

other.

     Defendant is currently serving his sentence at USP

Leavenworth in Leavenworth, Kansas. Bureau of Prisons, Find an

Inmate, https://www.bop.gov/inmateloc/ (last accessed November

25, 2020). Defendant’s projected release date is December 18,

2021. Id.

     On November 16, 2020, Defendant filed a pro se motion for

compassionate release (d/e 57) pursuant to 18 U.S.C. §

3582(c)(1)(A). On November 23, 2020, following the appointment of

the Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Sentence Modification (d/e 62) was filed.

Defendant requests compassionate release due to his health issues


                            Page 2 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 3 of 13




and the COVID-19 pandemic. According to Defendant’s amended

motion, Defendant has a body mass index (BMI) of 36, which is

considered to be obese. Am. Mot. Sentence Modification 3. The

amended motion also states that Defendant “self reports as having

fatty liver disease.” Id. Defendant has also been diagnosed with

post-traumatic stress disorder (PTSD). Id. at 2.

     If released from custody, Defendant proposes to reside with his

fiancee. Id. at 5. The United States Probation Office addressed

Defendant’s request for compassionate release in a Memorandum

(d/e 61), concluding that Defendant’s fiancee’s residence is

suitable. Probation’s Mem. 2.

     On November 25, 2020, the Government filed a Response to

Defendant’s Amended Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A) (d/e 63). In the Response, the Government

states that it does not oppose Defendant’s amended motion. Id. at

1.

     As of November 25, 2020, the Bureau of Prisons (BOP) reports

twelve active confirmed inmate cases of COVID-19 and five active

confirmed staff members cases of COVID-19 at USP Leavenworth.

See Federal Bureau of Prisons – COVID-19 Cases,


                            Page 3 of 13
                 3:15-cr-30018-SEM-TSH # 66   Page 4 of 13




https://www.bop.gov/coronavirus/ (last accessed November 25,

2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:


                             Page 4 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 5 of 13




     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     According to Probation’s Memorandum, Defendant previously

submitted a request for compassionate release to the warden of his

facility, which the warden denied. Probation’s Mem. 1; see also Pro

Se Mot. Compassionate Release 3, 8 (letters from Warden of USP

Leavenworth denying Defendant’s request for compassionate release

based on Defendant’s medical conditions and in order to care for

Defendant’s father who has been diagnosed with Stage IV kidney

cancer). For that reason, the Court concludes that Defendant has

exhausted his administrative remedies as required by statute.



                             Page 5 of 13
                 3:15-cr-30018-SEM-TSH # 66   Page 6 of 13




     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment

and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     Defendant is a thirty-nine-year-old white male who suffers

from obesity and hypertension. Am. Mot. Sentence Modification 2

(stating that Defendant’s self-reported height of 5’11” and weight of


                             Page 6 of 13
                  3:15-cr-30018-SEM-TSH # 66   Page 7 of 13




258 pounds results in a BMI of 36, which qualifies as obese);

Probation’s Mem. 1 (noting that Defendant has been treated for

essential (primary) hypertension). While he has been in BOP

custody, Defendant has also received treatment for a retinal

disorder and Bell’s palsy. Probation’s Mem. at 1. According to

Defendant’s amended motion Defendant “self reports as having fatty

liver disease.” Am. Mot. Sentence Modification 3.

     On October 6, 2020, the Centers for Disease Control and

Prevention (CDC) revised its guidelines concerning persons who are

at higher risk for severe illness from COVID-19 based on the

available evidence.1 According to the most recent information from

the CDC, “[h]aving chronic liver disease, such as alcohol-related

liver disease, nonalcoholic fatty liver disease, and especially

cirrhosis (scarring of the liver), might increase your risk for severe

illness from COVID-19.”2 The most recent guidance from the CDC


1. See Coronavirus Disease 2019 (COVID-19) – People at Increased Risk of
Severe Illness – People with Certain Medical Conditions, Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed October 23, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir

                               Page 7 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 8 of 13




also indicates that individuals with a BMI of thirty or more are at

risk of severe illness from COVID.3 As previously stated, Defendant

has a BMI of 36, which qualifies as obese. Additionally, according

to the CDC, based on the evidence available at this time, people

with hypertension might be at increased risk of severe illness from

COVID-19.4 Defendant—who has one underlying medical condition

that places him at greater risk and two conditions that may

increase his risk of serious illness or death from COVID-19—

remains at risk of imminent harm.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 60-month and one day

term of imprisonment for one count each of possession with intent

to distribute methamphetamine, carrying a firearm during and in

relation to a drug trafficking crime, and possessing a firearm as a


us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#liver-disease (last accessed November 25, 2020).
3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed October 23, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#heart-conditions (last accessed October 23, 2020).

                            Page 8 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 9 of 13




controlled substance user.

     According to BOP records, Defendant is scheduled to be

released from BOP custody on December 18, 2021. According to

Defendant’s amended motion, Defendant will be eligible for halfway

house placement in May of 2021. Am. Mot. Sentence Modification

4. Defendant has actively sought rehabilitation classes while in

BOP custody, including drug courses to address his

methamphetamine addiction. Id. at 5. Defendant has also been

consistently employed while in BOP custody, working in the food

warehouse, powerhouse, and as a carpenter. Id. The Probation

Office has investigated Defendant’s proposed residence if he is

released and has concluded that the residence is acceptable. The

Court has considered the factors in § 3553(a) and concludes that

they entitle Defendant to compassionate release.

     2.    Sentencing Commission Policy Statements

     The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the


                             Page 9 of 13
                  3:15-cr-30018-SEM-TSH # 66     Page 10 of 13




defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.5 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are



5. The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 10 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 11 of 13




present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If released, if Defendant quarantines himself and practices

social distancing, that will diminish the risk of spreading the virus.

Defendant’s only prior convictions are for Attempt (Driving While

Intoxicated) and Possession of Cannabis. PSR ¶¶ 40, 42. While in

BOP custody, Defendant’s only disciplinary infractions were for

possessing a hazardous tool (a cell phone) and being absent from

assignment. d/e 60 at Page ID 66. As mentioned previously,

Defendant has completed drug education classes and educational

coursework focused on reentry during his time in custody.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Steven Jones’

Amended Motion for Sentence Modification (d/e 62) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment in this

case from 60 months and 1 day to time served plus 48 hours.


                            Page 11 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 12 of 13




     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend six months in home

confinement, with the first fourteen days to be spent in isolation.

The home confinement shall start as soon as possible after his term

of supervised release begins. During his term of home confinement,

Defendant shall be monitored by telephonic monitoring. All other

aspects of Defendant’s sentence shall remain the same.

Defendant’s pro se motion for compassionate release (d/e 57) is

DENIED as MOOT.

     By text order dated November 25, 2020, the Court directed the

Bureau of Prisons to administer a COVID-19 test on Defendant

within 24 hours of that text order. The Bureau of Prisons is

DIRECTED to provide the test results to the Court and to the

attorneys for the parties. If Defendant tests negative, BOP is

DIRECTED to release Defendant. If Defendant tests positive, the

Court will set a hearing on the matter. The Clerk is DIRECTED to

send a copy of this Opinion to USP Leavenworth.

     Defendant must further observe a fourteen-day isolation

period beginning at the time of his release, including while he

travels from USP Leavenworth to his residence. Defendant shall


                            Page 12 of 13
                3:15-cr-30018-SEM-TSH # 66   Page 13 of 13




travel to his residence in a vehicle with three-row seating that

allows him to follow the CDC’s social distancing guidelines, which

include staying at least six feet from others and wearing a face

mask and gloves.



ENTER: November 26, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 13 of 13
